Citation Nr: 0203805	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with arthritic changes of the first metatarsophalangeal 
joint, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had over 21 years of active service prior to his 
retirement in August 1975. This matter comes on appeal from a 
decision of the Seattle, Washington VA Regional Office.


FINDING OF FACT

Bilateral pes planus is manifested by chronic foot pain, the 
need for orthotics, planus valgus deformity, an antalgic 
gait, degenerative changes, tendo Achilles malalignment, and 
complete deformation of the midfoot.


CONCLUSION OF LAW

Bilateral pes planus warrants a schedular evaluation of 50 
percent. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Code 5276 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the veteran of the 
evidence necessary to substantiate his claim.  The RO also 
specifically addressed the applicability of the VCAA to this 
case by correspondence dated in January 2001 and obtained VA 
examinations in May 1999 and May 2001. In addition, the 
veteran was provided with the opportunity to present 
testimony in support of his claim at a December 2000 personal 
hearing at the RO before the undersigned Member of the Board.  
The Board finds that any additional development is not 
warranted.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the appellant 
is required based on the facts of the instant case.


Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and evaluating functional impairment 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity, 38 C.F.R. § 
4.10; Schafrath, 1 Vet. App. 589.  In any case, with 
particular regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40. See DeLuca v. Brown, 8 Vet. App. 202 
(1995). Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of 
normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation 
either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  38 C.F.R. § 4.59.

Severe bilateral pes planus warrants a 30 percent 
evaluation. Pronounced bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent evaluation. Code 
5276.


Analysis


The record in this case includes reports of treatment the 
veteran has received for his service-connected foot condition 
at a VA medical facility and reports of VA examinations 
conducted in May 1999 and May 2001, as well as the transcript 
of a personal hearing conducted by the undersigned at the RO 
in December 2000. The report of the most recent VA 
examination indicates that bilateral pes planus is currently 
manifested by chronic foot pain, the need for orthotics, 
planus valgus deformity, an antalgic gait, degenerative 
changes, tendo Achilles malalignment, and complete 
deformation of the midfoot. These findings are consistent 
with the testimony provided by the veteran regarding the 
symptoms of the service-connected bilateral foot disability 
and its effect on his ability to walk. Resolving the benefit 
of the doubt in the veteran's favor, and with consideration 
of the increasing pain due to this condition, the Board finds 
that the present level of functional impairment more closely 
approximates the criteria for a 50 percent evaluation. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Code 5276; DeLuca.

There is no provision under the Schedule for an evaluation in 
excess of 50 percent for service-connected bilateral pes 
planus. In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) The Board may not grant a 
rating under Section 3.321(b)(1) in the first instance, but 
the regulation does not preclude the Board from considering 
whether referral to these officials is required. Here, the 
Board finds that the veteran's bilateral pes planus is not 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with the veteran's employment, as to 
prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321. Accordingly, referral for consideration of a 
possible extra-schedular evaluation is not in order.


ORDER

A 50 percent evaluation for bilateral pes planus is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

